DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The Applicant's arguments filed on 02/03/2021 have been fully considered, among the many arguments, however, examiner is particularly persuaded by the applicant’s argument (Remarks p. 12-17) that Taniguchi2 (U.S. 2002/0180562, used as a secondary prior art of record) neither explicitly nor implicitly mentioned that inductance of the first inductor 113A could be less than the inductance of the third inductor 113C, rather Taniguchi2 is explicit about the equality of the two inductances (approximately 1 nH, §0110). Taniguchi2, therefore, even as a secondary art doesn’t fix the deficiency of Taniguchi1 (U.S. 2013/0147678, used as a primary prior art of record) in providing support for the claim limitation that the inductance of the first inductor is less than the inductance of the third inductor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gerald Steven (Reg. no. 75,639) on 03/08/2021.
The application has been amended as follows:
Claim 1 (currently amended): An extractor, comprising:

a first input-output terminal;
a second input-output terminal;
a band elimination filter connected between the common terminal and the first input-output terminal and that has a stop band equal or substantially equal to a first frequency band; and
a first band pass filter connected between the common terminal and the second input-output terminal and that has a pass band equal or substantially equal to a second frequency band that overlaps at least a portion of the first frequency band; wherein the first band pass filter includes:
series arm resonators that include an acoustic wave resonator and that are disposed on a series arm that connects the common terminal and the second input-output terminal to each other;
three or more parallel arm resonators that include an acoustic wave resonator and that are disposed on parallel arms that connect a ground and different nodes on the series arm to each other; and
three or more inductors that are connected between the ground and at least one of the three or more parallel arm resonators;
an inductance value of a first inductor that is connected nearest to the common terminal among the three or more inductors is smaller than an inductance value of a third inductor among the three or more inductors and an inductance value of a second inductor that is connected second-nearest to the common terminal among the three or more inductors is smaller than the inductance value of the third inductor; and
when the three or more inductors includes four or more inductors, the inductance value of the third inductor is a smallest inductance value among inductors that are connected third-nearest or more distant to the common terminal among the four or more inductors.
Claim 3 (currently amended): An extractor, comprising:
a common terminal;
a first input-output terminal;
a second input-output terminal;
a band elimination filter connected between the common terminal and the first input-output terminal and that has a stop band equal or substantially equal to a first frequency band; and
a first band pass filter connected between the common terminal and the second input-output terminal and that has a pass band equal or substantially equal to a second frequency band that overlaps at least a portion of the first frequency band; wherein the first band pass filter includes:
one or more series arm resonators that include an acoustic wave resonator and that are disposed on a series arm that connects the common terminal and the second input-output terminal to each other;
two or more parallel arm resonators that include an acoustic wave resonator and that are disposed on parallel arms that connect a ground and different nodes on the series arm to each other, and two or more inductors that are connected between the ground and at least one of the two or more parallel arm resonators; and

Claim 4 (currently amended):  The extractor according to Claim 3, wherein
the first inductor is connected between the ground and a parallel arm resonator that is connected 
the fourth inductor is connected between the ground and a connection node of a parallel arm resonator that is connected 
Claim 5 (currently amended):  The extractor according to Claim 3, wherein
the first inductor is connected between the ground and a connection node of a parallel arm resonator that is connected 
the fourth inductor is connected between the ground and a parallel arm resonator that is connected 
Claim 18 (currently amended):  The extractor according to claim 3, wherein 
the two or more parallel arm resonators include at least three acoustic wave resonators; and
at least three acoustic wave resonators each directly connected to 
Claim 19 (currently amended):  The extractor according to claim 3, wherein 
the two or more parallel arm resonators include at least four parallel arm resonators;
a first pair of each directly connected to a 
a second pair of at least four parallel arm resonators are each directly connected to a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HAFIZUR RAHMAN/Examiner, Art Unit 2843